ORDER DENYING APPEAL
GARY P. SULLIVAN, Chief Justice.
A NOTICE OF APPEAL having been filed by Leighton Reum, Lay Advocate, *194on behalf of the above referenced minor, from an Order to Take Youth into Custody, issued by The Honorable Marvin Youpee, on February 22, 2000, and good cause appealing therefore, the said Petition is hereby denied for the following reasons:
1. On or about March 10, 2000, the Fort Peck Tribal Prosecutor’s office filed a Motion to Dismiss citing ‘prosecutorial discretion’. The prosecutorial discretion is based upon the fact that the alleged victim had filed a notarized affidavit stating that she did not wish to pursue the charge. According, the appeal filed herein has been rendered moot.